Exhibit 10.15
GUARANTY
     THIS GUARANTY (as the same may be amended, restated, supplemented or
otherwise modified from time to time, this “Guaranty”) is made as of March 15,
2010 by and among each of the Subsidiaries of Kendle International Inc. (the
“Borrower”) listed on the signature pages hereto (each an “Initial Guarantor”)
and those additional Subsidiaries of the Borrower which become parties to this
Guaranty by executing a supplement hereto (a “Guaranty Supplement”) in the form
attached hereto as Annex I (such additional Subsidiaries, together with the
Initial Guarantors, the “Guarantors”), in favor of JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”), for the benefit of the
Secured Parties under the Credit Agreement described below. Unless otherwise
defined herein, capitalized terms used herein and not defined herein shall have
the meanings ascribed to such terms in the Credit Agreement.
WITNESSETH:
     WHEREAS, the Borrower, the financial institutions from time to time party
thereto (collectively, the “Lenders”), and the Administrative Agent have entered
into that certain Credit Agreement of even date herewith (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), which Credit Agreement provides, subject to the terms and
conditions thereof, for extensions of credit and other financial accommodations
to be made by the Lenders to or for the benefit of the Borrower;
     WHEREAS, it is a condition precedent to the extensions of credit by the
Lenders under the Credit Agreement that each of the Guarantors (constituting all
of the Subsidiaries of the Borrower required to execute this Guaranty pursuant
to Section 5.11 of the Credit Agreement) execute and deliver this Guaranty,
whereby each of the Guarantors, without limitation and with full recourse, shall
guarantee the payment when due of all Secured Obligations, including, without
limitation, all principal, interest, letter of credit reimbursement obligations
and other amounts that shall be at any time payable by the Borrower under the
Credit Agreement or the other Loan Documents; and
     WHEREAS, in consideration of the direct and indirect financial and other
support and benefits that the Borrower has provided, and such direct and
indirect financial and other support and benefits as the Borrower may in the
future provide, to the Guarantors, and in consideration of the increased ability
of each Guarantor that is a Subsidiary of the Borrower to receive funds through
contributions to capital, and for each Guarantor to receive funds through
intercompany advances or otherwise, from funds provided to the Borrower pursuant
to the Credit Agreement and the flexibility provided by the Credit Agreement for
each Guarantor to do so which significantly facilitates the business operations
of the Borrower and each Guarantor and in order to induce the Lenders and the
Administrative Agent to enter into the Credit Agreement, and to make the Loans
and the other financial accommodations to the Borrower and to issue the Letters
of Credit described in the Credit Agreement, each of the Guarantors is willing
to guarantee the Secured Obligations under the Credit Agreement and the other
Loan Documents;
     NOW, THEREFORE, in consideration of the foregoing premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     SECTION 1. Representations, Warranties and Covenants. Each of the
Guarantors represents and warrants to each Lender and the Administrative Agent
as of the date of this Guaranty, giving effect to

 



--------------------------------------------------------------------------------



 



the consummation of the transactions contemplated by the Loan Documents on the
Effective Date, and thereafter on each date as required by Section 4.02 of the
Credit Agreement that:
     (a) It (i) is a corporation, partnership or limited liability company duly
incorporated or organized, as the case may be, validly existing and in good
standing under the laws of its jurisdiction of incorporation or organization,
(ii) is duly qualified to do business as a foreign entity and is in good
standing (to the extent such concept is applicable) under the laws of each
jurisdiction where the business conducted by it makes such qualification
necessary, and (iii) has all requisite corporate, partnership or limited
liability company power and authority, as the case may be, to own, operate and
encumber its property and to conduct its business in each jurisdiction in which
its business is conducted, except to the extent that the failure to be qualified
or to have such authority could not reasonably be expected to result in a
Material Adverse Effect.
     (b) It has the requisite corporate, limited liability company or
partnership, as applicable, power and authority and legal right to execute and
deliver this Guaranty and to perform its obligations hereunder. The execution
and delivery by it of this Guaranty and the performance of its obligations
hereunder have been duly authorized by proper corporate, limited liability
company or partnership proceedings, including any required shareholder, member
or partner approval, and this Guaranty constitutes a legal, valid and binding
obligation of such Guarantor, enforceable against such Guarantor, in accordance
with its terms, except as enforceability may be limited by (i) bankruptcy,
insolvency, fraudulent conveyances, reorganization or similar laws relating to
or affecting the enforcement of creditors’ rights generally, (ii) general
equitable principles (whether considered in a proceeding in equity or at law),
and (iii) requirements of reasonableness, good faith and fair dealing.
     (c) Neither the execution and delivery by it of this Guaranty, nor the
consummation by it of the transactions herein contemplated, nor compliance by it
with the terms and provisions hereof, will (i) conflict with the charter or
other organizational documents of such Guarantor, (ii) conflict with, result in
a breach of or constitute (with or without notice or lapse of time or both) a
default under any law, rule, regulation, order, writ, judgment, injunction,
decree or award (including, without limitation, any environmental property
transfer laws or regulations) applicable to such Guarantor or any provisions of
any indenture, instrument or agreement to which the Borrower or any of the
Borrower’s Subsidiaries is party or is subject or by which it or its property is
bound or affected, or require termination of any such indenture, instrument or
agreement except for any conflict, breach or default which could not reasonably
be expected to result in a Material Adverse Effect, (iii) result in the creation
or imposition of any Lien whatsoever upon any of the property or assets of such
Guarantor, other than Liens permitted or created by the Loan Documents, or
(iv) require any approval of such Guarantor’s board of directors, shareholders,
members, partners or unitholders except such as have been obtained. Except as
set forth on Schedule 3.03 to the Credit Agreement, the execution, delivery and
performance by such Guarantor of each of the Loan Documents to which such
Guarantor is a party do not and will not require any registration with, consent
or approval of, or notice to, or other action to, with or by any Governmental
Authority, including under any environmental property transfer act or
environmental laws or regulations, except filings, consents or notices which
have been made.
     (d) It has no Indebtedness other than Indebtedness permitted under
Section 6.01 of the Credit Agreement.
     In addition to the foregoing, each of the Guarantors covenants that, prior
to the discharge of the Guaranty as contemplated by Section 4, so long as any
Lender has any Commitment or Letter of Credit outstanding under the Credit
Agreement or any amount payable under the Credit Agreement or any other Secured
Obligations shall remain unpaid, it will, and, if necessary, will cause the
Borrower to, fully

2



--------------------------------------------------------------------------------



 



comply with those covenants and agreements of the Borrower applicable to such
Guarantor set forth in the Credit Agreement.
     SECTION 2. The Guaranty. Each of the Guarantors hereby irrevocably and
unconditionally guarantees, jointly and severally with the other Guarantors, the
full and punctual payment and performance when due (whether at stated maturity,
upon acceleration or otherwise) of the Secured Obligations, including, without
limitation, (i) the principal of and interest on each Loan made to the Borrower
pursuant to the Credit Agreement, (ii) obligations owing under or in connection
with Letters of Credit, (iii) all other amounts payable by the Borrower under
the Credit Agreement and the other Loan Documents, and including, without
limitation, all Swap Obligations and Banking Services Obligations, and (iv) the
punctual and faithful performance, keeping, observance, and fulfillment by the
Borrower of all of the agreements, conditions, covenants, and obligations of the
Borrower contained in the Loan Documents (all of the foregoing being referred to
collectively as the “Guaranteed Obligations”). Notwithstanding the foregoing,
the release of a Guarantor permitted under the Loan Documents shall not require
the consent of the holders of obligations under such Swap Obligations or Banking
Services Obligations. Upon the failure by the Borrower, or any of its
Affiliates, as applicable, to pay punctually any such amount or perform such
obligation, subject to any applicable grace or notice and cure period, each of
the Guarantors agrees that it shall forthwith on demand pay such amount or
perform such obligation at the place and in the manner specified in the Credit
Agreement or the relevant other Loan Document, as the case may be. Each of the
Guarantors hereby agrees that this Guaranty is an absolute, irrevocable and
unconditional guaranty of payment and is not a guaranty of collection.
     SECTION 3. Guaranty Unconditional. The obligations of each of the
Guarantors hereunder shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged or otherwise
affected by:
     (i) any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;
     (ii) any modification or amendment of or supplement to the Credit
Agreement, any Swap Agreement, any Banking Services Agreement or any other Loan
Document, including, without limitation, any such amendment which may increase
the amount of, or the interest rates applicable to, any of the Guaranteed
Obligations guaranteed hereby;
     (iii) any release, surrender, compromise, settlement, waiver, subordination
or modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations;
     (iv) any change in the corporate, partnership, limited liability company or
other existence, structure or ownership of the Borrower or any other guarantor
of any of the Guaranteed Obligations, or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting the Borrower or any other
guarantor of the Guaranteed Obligations, or any of their respective

3



--------------------------------------------------------------------------------



 



assets or any resulting release or discharge of any obligation of the Borrower
or any other guarantor of any of the Guaranteed Obligations;
     (v) the existence of any claim, setoff or other rights which the Guarantors
may have at any time against the Borrower, any other guarantor of any of the
Guaranteed Obligations, the Administrative Agent, any Secured Party or any other
Person, whether in connection herewith or in connection with any unrelated
transactions, provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;
     (vi) the enforceability or validity of the Guaranteed Obligations or any
part thereof or the genuineness, enforceability or validity of any agreement
relating thereto or with respect to any collateral securing the Guaranteed
Obligations or any part thereof, or any other invalidity or unenforceability
relating to or against the Borrower or any other guarantor of any of the
Guaranteed Obligations, for any reason related to the Credit Agreement, any Swap
Agreement, any Banking Services Agreement or any other Loan Document, or any
provision of applicable law, decree, order or regulation purporting to prohibit
the payment by the Borrower or any other guarantor of the Guaranteed
Obligations, of any of the Guaranteed Obligations or otherwise affecting any
term of any of the Guaranteed Obligations;
     (vii) the failure of the Administrative Agent to take any steps to perfect
and maintain any security interest in, or to preserve any rights to, any
security or collateral for the Guaranteed Obligations, if any;
     (viii) the election by, or on behalf of, any one or more of the Secured
Parties, in any proceeding instituted under Chapter 11 of Title 11 of the United
States Code (11 U.S.C. 101 et seq.) (or any successor statute, the “Bankruptcy
Code”), of the application of Section 1111(b)(2) of the Bankruptcy Code;
     (ix) any borrowing or grant of a security interest by the Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code;
     (x) the disallowance, under Section 502 of the Bankruptcy Code, of all or
any portion of the claims of the Secured Parties or the Administrative Agent for
repayment of all or any part of the Guaranteed Obligations;
     (xi) the failure of any other guarantor to sign or become party to this
Guaranty or any amendment, change, or reaffirmation hereof; or
     (xii) any other act or omission to act or delay of any kind by the
Borrower, any other guarantor of the Guaranteed Obligations, the Administrative
Agent, any Secured Party or any other Person or any other circumstance
whatsoever which might, but for the provisions of this Section 3, constitute a
legal or equitable discharge of any Guarantor’s obligations hereunder or
otherwise reduce, release, prejudice or extinguish its liability under this
Guaranty.
     SECTION 4. Discharge Only Upon Payment In Full; Reinstatement In Certain
Circumstances. Each of the Guarantors’ obligations hereunder shall remain in
full force and effect until all Guaranteed Obligations shall have been paid in
full in cash (other than Unliquidated Obligations) and the Commitments and all
Letters of Credit issued under the Credit Agreement shall have terminated or
expired or, in the case of all Letters of Credit, are fully collateralized on
terms reasonably acceptable to the Administrative Agent, at which time, subject
to all the foregoing conditions, the guarantees made hereunder shall
automatically terminate. If at any time any payment of the principal of or
interest on any

4



--------------------------------------------------------------------------------



 



Loan, Secured Obligation or any other amount payable by the Borrower or any
other party under the Credit Agreement, any Swap Agreement, any Banking Services
Agreement or any other Loan Document is rescinded or must be otherwise restored
or returned upon the insolvency, bankruptcy or reorganization of the Borrower or
otherwise, each of the Guarantors’ obligations hereunder with respect to such
payment shall be reinstated as though such payment had been due but not made at
such time. The parties hereto acknowledge and agree that each of the Guaranteed
Obligations shall be due and payable in the same currency as such Guaranteed
Obligation is denominated, but if currency control or exchange regulations are
imposed in the country which issues such currency with the result that such
currency (the “Original Currency”) no longer exists or the relevant Guarantor is
not able to make payment in such Original Currency, then all payments to be made
by such Guarantor hereunder in such currency shall instead be made when due in
Dollars in an amount equal to the Dollar Amount (as of the date of payment) of
such payment due, it being the intention of the parties hereto that each
Guarantor takes all risks of the imposition of any such currency control or
exchange regulations.
     SECTION 5. General Waivers; Additional Waivers.
     (a) General Waivers. Each of the Guarantors irrevocably waives acceptance
hereof, presentment, demand or action on delinquency, protest, the benefit of
any statutes of limitations and, to the fullest extent permitted by law, any
notice not provided for herein or under the other Loan Documents, as well as any
requirement that at any time any action be taken by any Person against the
Borrower, any other guarantor of the Guaranteed Obligations, or any other
Person.
     (b) Additional Waivers. Notwithstanding anything herein to the contrary,
each of the Guarantors hereby absolutely, unconditionally, knowingly, and
expressly waives, to the fullest extent permitted by law:
     (i) any right it may have to revoke this Guaranty as to future indebtedness
or notice of acceptance hereof;
     (ii) (1) notice of acceptance hereof; (2) notice of any Loans, Letters of
Credit or other financial accommodations made or extended under the Loan
Documents or the creation or existence of any Guaranteed Obligations; (3) notice
of the amount of the Guaranteed Obligations, subject, however, to each
Guarantor’s right to make inquiry of the Administrative Agent and the Secured
Parties to ascertain the amount of the Guaranteed Obligations at any reasonable
time; (4) notice of any adverse change in the financial condition of the
Borrower or of any other fact that might increase such Guarantor’s risk
hereunder; (5) notice of presentment for payment, demand, protest, and notice
thereof as to any instruments among the Loan Documents; (6) notice of any
Default or Event of Default; and (7) all other notices (except if such notice is
specifically required to be given to such Guarantor hereunder or under the Loan
Documents) and demands to which each Guarantor might otherwise be entitled;
     (iii) its right, if any, to require the Administrative Agent and the other
Secured Parties to institute suit against, or to exhaust any rights and remedies
which the Administrative Agent and the other Secured Parties has or may have
against, the other Guarantors or any third party, or against any Collateral
provided by the other Guarantors, or any third party; and each Guarantor further
waives any defense arising by reason of any disability or other defense (other
than the defense that the Guaranteed Obligations shall have been fully and
finally performed and indefeasibly paid in full in cash) of the other Guarantors
or by reason of the cessation from any cause whatsoever of the liability of the
other Guarantors in respect thereof;

5



--------------------------------------------------------------------------------



 



     (iv) (a) any rights to assert against the Administrative Agent and the
other Secured Parties any defense (legal or equitable), set-off, counterclaim,
or claim which such Guarantor may now or at any time hereafter have against the
other Guarantors or any other party liable to the Administrative Agent and the
other Secured Parties; (b) any defense, set-off, counterclaim, or claim, of any
kind or nature, arising directly or indirectly from the present or future lack
of perfection, sufficiency, validity, or enforceability of the Guaranteed
Obligations or any security therefor; (c) any defense such Guarantor has to
performance hereunder, and any right such Guarantor has to be exonerated,
arising by reason of: (1) the impairment or suspension of the Administrative
Agent’s and the other Secured Parties’ rights or remedies against the other
guarantor of the Guaranteed Obligations; (2) the alteration by the
Administrative Agent and the other Secured Parties of the Guaranteed
Obligations; (3) any discharge of the other Guarantors’ obligations to the
Administrative Agent and the other Secured Parties by operation of law as a
result of the Administrative Agent’s and the other Secured Parties’ intervention
or omission; or (4) the acceptance by the Administrative Agent and the other
Secured Parties of anything in partial satisfaction of the Guaranteed
Obligations; and (d) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder or the enforcement thereof, and any act which
shall defer or delay the operation of any statute of limitations applicable to
the Guaranteed Obligations shall similarly operate to defer or delay the
operation of such statute of limitations applicable to such Guarantor’s
liability hereunder; and
     (v) any defense arising by reason of or deriving from (a) any claim or
defense based upon an election of remedies by the Administrative Agent and the
Secured Parties; or (b) any election by the Administrative Agent and the other
Secured Parties under the Bankruptcy Code, to limit the amount of, or any
collateral securing, its claim against the Guarantors.
     SECTION 6. Subordination of Subrogation; Subordination of Intercompany
Indebtedness.
     (a) Subordination of Subrogation. Until the Guaranteed Obligations have
been fully and finally performed and indefeasibly paid in full in cash (other
than Unliquidated Obligations), the Guarantors (i) shall not enforce any right
of subrogation with respect to such Guaranteed Obligations and (ii) agree not to
enforce any remedy which the Issuing Bank, any of the Secured Parties or the
Administrative Agent now have or may hereafter have against the Borrower, any
endorser or any guarantor of all or any part of the Secured Obligations or any
other Person, and until such time the Guarantors agree not to enforce any
benefit of, and any right to participate in, any security or collateral given to
the Secured Parties, the Issuing Bank and the Administrative Agent to secure the
payment or performance of all or any part of the Guaranteed Obligations or any
other liability of the Borrower to the Secured Parties, the Issuing Bank or the
Administrative Agent. Should any Guarantor have the right, notwithstanding the
foregoing, to exercise its subrogation rights, each Guarantor hereby expressly
and irrevocably (A) subordinates any and all rights at law or in equity to
subrogation, reimbursement, exoneration, contribution, indemnification or set
off that such Guarantor may have to the payment in full in cash of the
Guaranteed Obligations until the Guaranteed Obligations are indefeasibly paid in
full in cash (other than Unliquidated Obligations) and (B) waives any and all
defenses available to a surety, guarantor or accommodation co-obligor until the
Guaranteed Obligations are indefeasibly paid in full in cash (other than
Unliquidated Obligations). Each Guarantor acknowledges and agrees that this
subordination is intended to benefit the Administrative Agent and the Secured
Parties and shall not limit or otherwise affect such Guarantor’s liability
hereunder or the enforceability of this Guaranty, and that the Administrative
Agent, the Secured Parties and their respective successors and assigns are
intended third party beneficiaries of the waivers and agreements set forth in
this Section 6(a).
     (b) Subordination of Intercompany Indebtedness. Each Guarantor agrees that
any and all claims of such Guarantor against the Borrower or any other Guarantor
hereunder (each an “Obligor”)

6



--------------------------------------------------------------------------------



 



with respect to any “Intercompany Indebtedness” (as hereinafter defined), any
endorser, obligor or any other guarantor of all or any part of the Guaranteed
Obligations, or against any of its properties shall be subordinate and subject
in right of payment to the prior payment, in full and in cash, of all Guaranteed
Obligations; provided that, as long as no Event of Default has occurred and is
continuing, such Guarantor may receive payments of principal and interest from
any Obligor with respect to Intercompany Indebtedness. Notwithstanding any right
of any Guarantor to ask, demand, sue for, take or receive any payment from any
Obligor, all rights, liens and security interests of such Guarantor, whether now
or hereafter arising and howsoever existing, in any assets of any other Obligor
shall be and are subordinated to the rights of the Secured Parties and the
Administrative Agent in those assets. No Guarantor shall have any right to
possession of any such asset or to foreclose upon any such asset, whether by
judicial action or otherwise, unless and until all of the Guaranteed Obligations
shall have been fully paid and satisfied (in cash) and all financing
arrangements pursuant to any Loan Document, any Swap Agreement or any Banking
Services Agreement have been terminated. If all or any part of the assets of any
Obligor, or the proceeds thereof, are subject to any distribution, division or
application to the creditors of such Obligor, whether partial or complete,
voluntary or involuntary, and whether by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or proceeding, or if the business of any such Obligor is dissolved or if
substantially all of the assets of any such Obligor are sold, then, and in any
such event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any indebtedness of any Obligor to any Guarantor (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
on any of the Guaranteed Obligations, due or to become due, until such
Guaranteed Obligations shall have first been fully paid and satisfied (in cash).
Should any payment, distribution, security or instrument or proceeds thereof be
received by the applicable Guarantor upon or with respect to the Intercompany
Indebtedness after any Insolvency Event and prior to the satisfaction of all of
the Guaranteed Obligations (other than Unliquidated Obligations) and the
termination of all financing arrangements pursuant to any Loan Document among
the Borrower and the Holders of Secured Obligations, such Guarantor shall
receive and hold the same in trust, as trustee, for the benefit of the Secured
Parties and shall forthwith deliver the same to the Administrative Agent, for
the benefit of the Secured Parties, in precisely the form received (except for
the endorsement or assignment of the Guarantor where necessary), for application
to any of the Guaranteed Obligations, due or not due, and, until so delivered,
the same shall be held in trust by the Guarantor as the property of the Secured
Parties. If any such Guarantor fails to make any such endorsement or assignment
to the Administrative Agent, the Administrative Agent or any of its officers or
employees is irrevocably authorized to make the same. Each Guarantor agrees that
until the Guaranteed Obligations (other than the Unliquidated Obligations) have
been paid in full (in cash) and satisfied and all financing arrangements
pursuant to any Loan Document among the Borrower and the Secured Parties have
been terminated, no Guarantor will assign or transfer to any Person (other than
the Administrative Agent) any claim any such Guarantor has or may have against
any Obligor.
     SECTION 7. Contribution with Respect to Guaranteed Obligations.
     (a) To the extent that any Guarantor shall make a payment under this
Guaranty (a “Guarantor Payment”) which, taking into account all other Guarantor
Payments then previously or concurrently made by any other Guarantor, exceeds
the amount which otherwise would have been paid by or attributable to such
Guarantor if each Guarantor had paid the aggregate Guaranteed Obligations
satisfied by such Guarantor Payment in the same proportion as such Guarantor’s
“Allocable Amount” (as defined below) (as determined immediately prior to such
Guarantor Payment) bore to the aggregate Allocable Amounts of each of the
Guarantors as determined immediately prior to the making of such Guarantor
Payment, then, following indefeasible payment in full in cash of the Guarantor
Payment and the Guaranteed Obligations (other than Unliquidated Obligations),
and all Commitments and Letters of Credit have

7



--------------------------------------------------------------------------------



 



terminated or expired or, in the case of all Letters of Credit, are fully
collateralized on terms reasonably acceptable to the Administrative Agent, and
the Credit Agreement has terminated, such Guarantor shall be entitled to receive
contribution and indemnification payments from, and be reimbursed by, each other
Guarantor for the amount of such excess, pro rata based upon their respective
Allocable Amounts in effect immediately prior to such Guarantor Payment.
     (b) As of any date of determination, the “Allocable Amount” of any
Guarantor shall be equal to the maximum amount of the claim which could then be
recovered from such Guarantor under this Guaranty without rendering such claim
voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law.
     (c) This Section 7 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 7 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.
     (d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.
     (e) The rights of the indemnifying Guarantors against other Guarantors
under this Section 7 shall be exercisable upon the full and indefeasible payment
of the Guaranteed Obligations in cash (other than Unliquidated Obligations that
have not yet arisen) and the termination or expiry (or in the case of all
Letters of Credit full collateralization), on terms reasonably acceptable to the
Administrative Agent, of the Commitments and all Letters of Credit issued under
the Credit Agreement and the termination of the Credit Agreement.
     SECTION 8. Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Borrower under the Credit Agreement, any counterparty
to any Swap Agreement, any Banking Services Agreement or any other Loan Document
is stayed upon the insolvency, bankruptcy or reorganization of the Borrower or
any of its Affiliates, all such amounts otherwise subject to acceleration under
the terms of the Credit Agreement, any Swap Agreement, any Banking Services
Agreement or any other Loan Document shall nonetheless be payable by each of the
Guarantors hereunder forthwith on demand by the Administrative Agent.
     SECTION 9. Notices. All notices, requests and other communications to any
party hereunder shall be given in the manner prescribed in Section 9.01 of the
Credit Agreement with respect to the Administrative Agent at its notice address
therein and, with respect to any Guarantor, in the care of the Borrower at the
address of the Borrower set forth in the Credit Agreement, or such other address
or telecopy number as such party may hereafter specify for such purpose in
accordance with the provisions of Section 9.01 of the Credit Agreement.
     SECTION 10. No Waivers. No failure or delay by the Administrative Agent or
any Secured Party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies provided in this Guaranty,
the Credit Agreement, any Swap Agreement, any Banking Services Agreement and the
other Loan Documents shall be cumulative and not exclusive of any rights or
remedies provided by law.

8



--------------------------------------------------------------------------------



 



     SECTION 11. Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the Secured Parties and their respective successors and
permitted assigns, provided, that no Guarantor shall have any right to assign
its rights or obligations hereunder without the consent of the Administrative
Agent, and any such assignment in violation of this Section 11 shall be null and
void; and in the event of an assignment of any amounts payable under the Credit
Agreement, any Swap Agreement, any Banking Services Agreement or the other Loan
Documents in accordance with the respective terms thereof, the rights hereunder,
to the extent applicable to the indebtedness so assigned, may be transferred
with such indebtedness. This Guaranty shall be binding upon each of the
Guarantors and their respective successors and assigns.
     SECTION 12. Changes in Writing. Other than in connection with the addition
of additional Subsidiaries, which become parties hereto by executing a Guaranty
Supplement hereto in the form attached as Annex I, neither this Guaranty nor any
provision hereof may be changed, waived, discharged or terminated orally, but
only in writing signed by each of the Guarantors and the Administrative Agent
with the consent of the Required Lenders under the Credit Agreement.
     SECTION 13. Governing Law; Jurisdiction.
     (a) THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.
     (b) Each Guarantor hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Guaranty or any other Loan Document, or for recognition or enforcement of any
judgment, and each Guarantor hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each Guarantor agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Guaranty or any other Loan Document shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Guaranty or any other Loan Document
against any Guarantor or its properties in the courts of any jurisdiction.
     (c) Each Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guaranty or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each Guarantor hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
     (d) Each party to this Guaranty irrevocably consents to service of process
in the manner provided for notices in Section 9 of this Guaranty, and each of
the Guarantors hereby appoints the Borrower as its agent for service of process.
Nothing in this Guaranty or any other Loan Document will affect the right of any
party to this Guaranty to serve process in any other manner permitted by law.
     SECTION 14. WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN

9



--------------------------------------------------------------------------------



 



DOCUMENT (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH GUARANTOR
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER GUARANTOR
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER GUARANTOR WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER GUARANTORS HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION.
     SECTION 15. No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Guaranty. In the event an
ambiguity or question of intent or interpretation arises, this Guaranty shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Guaranty.
     SECTION 16. Taxes, Expenses of Enforcement, Etc.
     (a) Taxes.
     (i) Any and all payments by or on account of any obligation of any
Guarantor hereunder shall be made free and clear of and without deduction for
any Indemnified Taxes or Other Taxes; provided that if any Guarantor shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, such Lender, the Issuing Bank or
any other Secured Party (as the case may be) receives an amount equal to the sum
it would have received had no such deductions been made, (ii) such Guarantor
shall make such deductions and (iii) such Guarantor shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.
     (ii) In addition, the Guarantors shall pay any Other Taxes imposed on or
incurred by the Administrative Agent, a Lender, the Issuing Bank or any other
Secured Party to the relevant Governmental Authority in accordance with
applicable law.
     (iii) The Guarantors shall indemnify the Administrative Agent, each Lender,
the Issuing Bank and each other Secured Party, within ten (10) days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent, such Lender, the Issuing Bank or such
other Secured Party, as the case may be, on or with respect to any payment by or
on account of any obligation of the Guarantors hereunder (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided that the Guarantors shall not be required to
indemnify the Administrative Agent, any Lender, the Issuing Bank or any other
Secured Party for any loss, cost or expense (including any penalty or interest)
arising out of any failure by the Administrative Agent, such Lender, the Issuing
Bank or such other Secured Party to timely pay or file a return relating to an
Indemnified Tax or Other Tax if either the Guarantors have paid the amount of
such Tax to the Administrative Agent, such Lender, the Issuing Bank or such
other Secured Party or the Administrative Agent, such Lender, the Issuing Bank
or such other Secured Party has failed to demand such payment within 120 days of
becoming aware of any such Indemnified Tax or Other Tax. A certificate setting
forth in reasonable detail the

10



--------------------------------------------------------------------------------



 



amount of such payment or liability delivered to the Guarantors by a Lender, the
Issuing Bank or any other Secured Party, or by the Administrative Agent on its
own behalf or on behalf of a Lender, the Issuing Bank or any other Secured
Party, shall be conclusive absent manifest error.
     (iv) By accepting the benefits hereof, each Foreign Lender agrees that it
will comply with Section 2.17(e) of the Credit Agreement.
     (b) Expenses of Enforcement, Etc. Subject to the terms of the Credit
Agreement, after the occurrence of an Event of Default the Lenders shall have
the right at any time to direct the Administrative Agent to commence enforcement
proceedings with respect to the Guaranteed Obligations. The Guarantors shall pay
all out-of-pocket expenses incurred by the Administrative Agent, the Issuing
Bank, any Lender or any other Secured Party, including the fees, charges and
disbursements of any counsel for the Administrative Agent, the Issuing Bank, any
Lender or any other Secured Party, in connection with the enforcement or
protection of its rights in connection with this Guaranty and any other Loan
Document, including its rights under this Section; provided, however, that in no
event shall the Guarantors be required to reimburse the Lenders or any other
Secured Party for more than one counsel to the Administrative Agent (and up to
one local counsel to the Administrative Agent in each applicable jurisdiction
and regulatory counsel) and one counsel for all of the other Lenders and Secured
Parties (and up to one local counsel in each applicable jurisdiction and
regulatory counsel), unless a Lender or its counsel or any other Secured Party
or its counsel determines that it is impractical or inappropriate (or would
create actual or potential conflicts of interest) to not have individual
counsel, in which case such Lender or such Secured Party may have its own
counsel which shall be reimbursed in accordance with the foregoing.
     SECTION 17. Setoff. At any time after all or any part of the Guaranteed
Obligations have become due and payable (by acceleration or otherwise), each
Secured Party and the Administrative Agent may, without notice to any Guarantor
and regardless of the acceptance of any security or collateral for the payment
hereof, set off and apply toward the payment of all or any part of the
Guaranteed Obligations any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated at any time held) and
other obligations at any time owing by such Secured Party or the Administrative
Agent or any of their Affiliates to or for the credit or the account of any
Guarantor against any of and all the Guaranteed Obligations, irrespective of
whether or not such Secured Party or the Administrative Agent shall have made
any demand under this Guaranty and although such obligations may be unmatured.
The rights of each Secured Party or the Administrative Agent under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Secured Party or the Administrative Agent may have.
     SECTION 18. Financial Information. Each Guarantor hereby assumes
responsibility for keeping itself informed of the financial condition of the
Borrower, the other Guarantors and any and all endorsers and/or other guarantors
of all or any part of the Guaranteed Obligations, and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations, or any part
thereof, that diligent inquiry would reveal, and each Guarantor hereby agrees
that none of the Secured Parties or the Administrative Agent shall have any duty
to advise such Guarantor of information known to any of them regarding such
condition or any such circumstances. In the event any Secured Party or the
Administrative Agent, in its sole discretion, undertakes at any time or from
time to time to provide any such information to a Guarantor, such Secured Party
or the Administrative Agent shall be under no obligation (i) to undertake any
investigation not a part of its regular business routine, (ii) to disclose any
information which such Secured Party or the Administrative Agent, pursuant to
accepted or reasonable commercial finance or banking practices, wishes to
maintain confidential or (iii) to make any other or future disclosures of such
information or any other information to such Guarantor.

11



--------------------------------------------------------------------------------



 



     SECTION 19. Severability. Wherever possible, each provision of this
Guaranty shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.
     SECTION 20. Merger. This Guaranty represents the final agreement of each of
the Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between each such Guarantor and any Secured Party or the
Administrative Agent.
     SECTION 21. Headings. Section headings in this Guaranty are for convenience
of reference only and shall not govern the interpretation of any provision of
this Guaranty.
     SECTION 22. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Guarantor hereunder in
the currency expressed to be payable herein (the “Specified Currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the Specified Currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Guarantor in
respect of any sum due hereunder shall, notwithstanding any judgment in a
currency other than the Specified Currency, be discharged only to the extent
that on the Business Day following receipt by any Secured Party (including the
Administrative Agent), as the case may be, of any sum adjudged to be so due in
such other currency such Secured Party (including the Administrative Agent), as
the case may be, may in accordance with normal, reasonable banking procedures
purchase the Specified Currency with such other currency. If the amount of the
Specified Currency so purchased is less than the sum originally due to such
Secured Party (including the Administrative Agent), as the case may be, in the
Specified Currency, each Guarantor agrees, to the fullest extent that it may
effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Secured Party (including the Administrative Agent),
as the case may be, against such loss, and if the amount of the Specified
Currency so purchased exceeds (a) the sum originally due to any Secured Party
(including the Administrative Agent), as the case may be, in the Specified
Currency and (b) amounts shared with other Secured Parties as a result of
allocations of such excess as a disproportionate payment to such other Secured
Party under Section 2.18 of the Credit Agreement, such Secured Party (including
the Administrative Agent), as the case may be, agrees, by accepting the benefits
hereof, to remit such excess to such Guarantor.
[SIGNATURE PAGES TO FOLLOW]

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Initial Guarantor has caused this Guaranty to be
duly executed by its authorized officer as of the day and year first above
written.

                      AAC CONSULTING GROUP, INC.       ACER/EXCEL INC.    
 
                   
By:
  /s/ Keith A. Cheesman       By:   /s/ Keith A. Cheesman    
 
 
 
Name: Keith A. Cheesman          
 
Name: Keith A. Cheesman    
 
  Title: Director, Senior Vice President and
Chief Financial Officer           Title: Director, Senior Vice President and
Chief Financial Officer    
 
                    KENDLE AMERICAS HOLDING INC.       KENDLE AMERICAS
INVESTMENT INC.    
 
                   
By:
  /s/ Keith A. Cheesman       By:   /s/ Keith A. Cheesman    
 
 
 
Name: Keith A. Cheesman          
 
Name: Keith A. Cheesman    
 
  Title: Director, Senior Vice President and
Chief Financial Officer           Title: Director, Senior Vice President and
Chief Financial Officer    
 
                    KENDLE AMERICAS MANAGEMENT INC.       KENDLE INTERNATIONAL
CPU LLC    
 
                   
By:
  /s/ Keith A. Cheesman                
 
 
 
Name: Keith A. Cheesman       By:   /s/ Keith A. Cheesman    
 
  Title: Director, Senior Vice President and
Chief Financial Officer          
 
Name: Keith A. Cheesman
Title: Manager    
 
                 
 
                    KENDLE DELAWARE LLC       KENDLE NC LLC    
 
                   
 
                   
By:
  /s/ Keith A. Cheesman       By:   /s/ Keith A. Cheesman    
 
 
 
Name: Keith A. Cheesman          
 
Name: Keith A. Cheesman    
 
  Title: Manager           Title: Manager    

Signature Page to Guaranty

 



--------------------------------------------------------------------------------



 



Acknowledged and Agreed to:
JPMORGAN CHASE BANK, N.A., as Administrative Agent

                By:   /s/ Richard B. Kuertz       Name:   Richard B. Kuertz    
  Title:   Senior Vice President      

Signature Page to Guaranty

 



--------------------------------------------------------------------------------



 



ANNEX I TO GUARANTY
     Reference is hereby made to the Guaranty (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
dated as of March 15, 2010, made by each of the Subsidiaries of Kendle
International Inc. (the “Borrower”) listed on the signature pages thereto (each
an “Initial Guarantor”, and together with any additional Subsidiaries which
become parties to the Guaranty by executing Guaranty Supplements thereto
substantially similar in form and substance hereto, the “Guarantors”), in favor
of the Administrative Agent, for the ratable benefit of the Secured Parties,
under the Credit Agreement. Each capitalized term used herein and not defined
herein shall have the meaning given to it in the Guaranty.
     By its execution below, the undersigned, [NAME OF NEW GUARANTOR], a
[__________________] [corporation] [partnership] [limited liability company]
(the “New Guarantor”), agrees to become, and does hereby become, a Guarantor
under the Guaranty and agrees to be bound by such Guaranty as if originally a
party thereto. By its execution below, the undersigned represents and warrants
as to itself that all of the representations and warranties contained in
Section 1 of the Guaranty are true and correct in all respects as of the date
hereof.
     IN WITNESS WHEREOF, the New Guarantor has executed and delivered this Annex
I counterpart to the Guaranty as of this _______________ day of _________,
20___.

            [NAME OF NEW GUARANTOR]
      By:           Name:           Title:        

Signature Page to Guaranty

 